DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.
 
Specification
	The previous objections to the specification are withdrawn.

Claim Objections
	The previous objections to the claims are withdrawn.

Claims 14 and 19 are objected to because of the following informalities:
Regarding claim 14, the phrase “the cross-bars construct” should be “the crossbar-bars construct”.
Regarding claim 19, the phrase “applying cyclic load” should be “applying a cyclic load”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 5-6, 8-9, 13-14, 21-30, 33-35, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 5-6, and 8-9 the term “substantially” is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 3, the term “symmetrical structure” is somewhat ambiguous, depending on the plane of symmetry chosen for the structure. For instance, a plane of symmetry could be placed through the entire crossbar-bars construct along a horizontal plane to make the top and bottom symmetric, or a vertical plane of symmetry could be placed through the center of the crossbar of the crossbar-bars construct to make the left and right sides symmetric.
Regarding claim 3, the phrase “the crossbar-bars construct with the crossbar attached to the first bar the second bar and the second bar has a symmetrical structure” at least contains a typo. Whether the symmetric structure applies to the entire crossbar-bars construct or just the second bar is unknown.
Regarding claims 6 and 9, the term “near an end” is a relative term which renders the claim indefinite. The term “near an end” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Dependent claims 6, 9, 13-14, 21-30, 33-35, and 37 are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12, 18, 20-21, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2012/0100602) in view of Beca (“A Platform for High-throughput Mechanobiological Stimulation of Engineered Microtissues”).
Regarding claim 1, Lu discloses a bioreactor (abstract), comprising a bioreactor chamber (Figs. 2A-2B); a first groove (annotated Fig. 2B, below) attached to the bioreactor chamber (annotated Fig. 2B, below); a second groove removably attached (annotated Fig. 2B, below) to the bioreactor chamber (annotated Fig. 2B, below); a first bar and a second bar removably inserted (annotated Fig. 2B, below) into the first groove and the second groove respectively (annotated Fig. 2B, below); and wherein the second groove (annotated Fig. 2B, below) is capable of sliding back and forth along a direction perpendicular (Fig. 6A, below or abstract “only in the first predetermined direction” or paragraph [0052]) to the first groove (annotated Fig. 2B, below).
Lu does not disclose:
a crossbar-bars construct having at least a crossbar, and the crossbar is attached to the first bar and the second bar to form a crossbar-bars construct; and,
the crossbar-bars construct with the crossbar attached to the first bar and the second bar is allowed to be lifted out of the bioreactor or inserted back into the bioreactor.

    PNG
    media_image1.png
    564
    1098
    media_image1.png
    Greyscale

Annotated Lu, Fig. 2B

    PNG
    media_image2.png
    511
    677
    media_image2.png
    Greyscale

Lu, Fig. 6A
As to 1) of claim 1, Beca discloses a crossbar-bars construct (pg. 36, Fig. 3-6-A) having at least a crossbar (pg. 36, Fig. 3-6-A, “side rails” or middle rail “linear guide rail”), and the crossbar is attached to the first bar (pg. 36, Fig. 3-6-A, “Fixed transversal bars”) and the second bar (pg. 36, Fig. 3-6-A, “Moving transversal bars”) to form a crossbar-bars construct (pg. 36, Fig. 3-6-A).
In the analogous art of mechanobiological stimulation bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the bars of modified Lu with a reinforcing crossbar of Beca in order to help keep the transversal bars in the correct location when a sample is being cyclically strained in the clamps on the bars. This would stop the sample from being shifted in non-axial directions (pg. 37, last paragraph, “cross bar”).
	Regarding 2) of claim 1, making parts separable or removable would be obvious. MPEP § 2144.04(V)(C).
Regarding the limitations “a first groove attached to the bioreactor chamber”; “a second groove removably attached to the bioreactor chamber”; “removably inserted into the first groove and the second groove respectively”; and “wherein the second groove is capable of sliding back and forth along a direction perpendicular to the first groove”, it would have been obvious to one skilled in the art before the effective filing date to modify a sliding bar to have a sliding groove that fits the sliding bar like a track in order for the sliding bar to stay in the track without being angled while it is pushed. Having a perpendicular movement to the two sliding bars would allow the same length between the two bars. In addition, the removable nature of the grooves and bars to the bioreactor chamber would be predictable, especially since a removable groove or bar would be easier to decontaminate at the end of the bioreactor run. Lastly, absent unexpected results, making the parts separable would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(C).
Regarding claim 2, Lu discloses that the first groove (annotated Fig. 2B, above) is substantially parallel (annotated Fig. 2B, above) to the second groove (annotated Fig. 2B, above).
Regarding claim 3, Lu discloses the first bar (annotated Fig. 2B or paragraph [0053]) and the second bar (annotated Fig. 2B or paragraph [0052]).
Lu does not disclose that the crossbar-bars construct with the crossbar attached to the first bar and the second bar and the second bar has a symmetrical structure that allows the crossbar-bars lifted out the of the bioreactor to be turned upside down to be inserted back into the bioreactor.
Beca discloses that the crossbar-bars construct (pg. 36, Fig. 3-6-A) with the crossbar (pg. 36, Fig. 3-6-A, “side rails” or middle rail “linear guide rail”) attached to the first bar (pg. 36, Fig. 3-6-A, “Fixed transversal bars”) and the second bar (pg. 36, Fig. 3-6-A, “Moving transversal bars”) and the second bar (pg. 36, Fig. 3-6-A, “Moving transversal bars”) has a symmetrical structure (same on the left side as the right side).
It would have been obvious to one skilled in the art before the effective filing date to modify the bars of Lu with a reinforcing crossbar of Beca in order to help keep the transversal bars in the correct location when a sample is being cyclically strained in the clamps on the bars. This would stop the sample from being shifted in non-axial directions (pg. 37, last paragraph, “cross bar”).
Regarding the phrase “a symmetrical structure that allows the crossbar-bars lifted out of the bioreactor to be turned upside down to be inserted back into the bioreactor”, making parts separable or removable would be obvious. MPEP § 2144.04(V)(C). Changes in shape are obvious absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Additionally, regarding the limitation “that allows the crossbar-bars lifted out of the bioreactor to be turned upside down to be inserted back into the bioreactor” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Lu would be fully capable of operating in this manner given the modified crossbar-bars construct of modified Lu. 
Regarding claim 4, Lu discloses the first bar (annotated Fig. 2B or paragraph [0053]) and the second bar (annotated Fig. 2B or paragraph [0052]).
Lu does not disclose that the first bar and the second bar are kept at fixed positions by the crossbar for lifting the crossbar-bars construct out of the bioreactor or inserting the crossbar-bars construct into the bioreactor.
Beca discloses the crossbar (pg. 36, Fig. 3-6-A, “side rails” or middle rail “linear guide rail”) and inserting (before Fig. 3-6-A on pg. 36 and after Fig. 3-7 on pg. 37) the crossbar-bars construct (pg. 36, Fig. 3-6-A) into the bioreactor (Fig. 3-7 on pg. 37).
Modified Lu does not disclose that the first bar and the second bar are kept at fixed positions by the crossbar.
It would have been obvious to one skilled in the art before the effective filing date to modify the bars of Lu with a reinforcing crossbar of Beca in order to keep the bars fixed with respect to one another when a sample is present in the bars, and not cause undue strain from extraneous variable sources, such as during movement of the construct.
Additionally, regarding the “fixed positions” limitation, absent unexpected results, integration of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(B).
Regarding the phrase “for lifting the crossbar-bars construct out of the bioreactor or inserting the crossbar-bars construct into the bioreactor”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Lu would be fully capable of operating in this manner given the crossbar-bars construct of modified Lu. Additionally, regarding the limitation, making parts separable or removable would be obvious. MPEP § 2144.04(V)(C).
Regarding claim 5, Lu discloses the first bar (annotated Fig. 2B or paragraph [0053]) and the second bar (annotated Fig. 2B or paragraph [0052]).
Lu does not disclose that the crossbar is attached substantially perpendicularly to the first bar and the second bar to form the crossbar-bars construct.
Beca discloses that the crossbar (pg. 36, Fig. 3-6-A, “side rails” or middle rail “linear guide rail”) is attached substantially perpendicularly (pg. 36, Fig. 3-6-A or Fig. 3-6-B) to the first bar (pg. 36, Fig. 3-6-A, “Fixed transversal bars”) and the second bar (pg. 36, Fig. 3-6-A, “Moving transversal bars”) to form the crossbar-bars construct (pg. 36, Fig. 3-6-A).
In the analogous art of mechanobiological stimulation bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the bars of modified Lu with a substantially perpendicular reinforcing crossbar of Beca in order to help keep the transversal bars in the correct location when a sample is being cyclically strained in the clamps on the bars. This would stop the sample from being shifted in non-axial directions (pg. 37, last paragraph, “cross bar”).
Regarding claim 6, Lu discloses the first bar (annotated Fig. 2B or paragraph [0053]) and the second bar (annotated Fig. 2B or paragraph [0052]).
Lu does not disclose that the crossbar is attached substantially perpendicularly to a position near an end of the first bar and a position near an end of the second bar.
Beca discloses that the crossbar (pg. 36, Fig. 3-6-A, “side rails” or middle rail “linear guide rail”) is attached substantially perpendicularly (pg. 36, Fig. 3-6-A or Fig. 3-6-B) to a position near an end of the first bar (pg. 36, Fig. 3-6-A, “Fixed transversal bars”) and a position near an end of the second bar (pg. 36, Fig. 3-6-A, “Moving transversal bars”).
	In the analogous art of mechanobiological stimulation bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the structure of the bioreactor of modified Lu with the position and orientation of the crossbar of Beca in order to not have the crossbar get in the way of the culture scaffold for ease of handling the culture scaffold.
Regarding claim 7, Lu discloses the first bar (annotated Fig. 2B or paragraph [0053]) and the second bar (annotated Fig. 2B or paragraph [0052]).
Lu does not disclose wherein the crossbar is attached to the first bar and the second bar by screws.
	Beca discloses that the crossbar (pg. 36, Fig. 3-6-A, “side rails” or middle rail “linear guide rail”) is attached to the first bar by screws (pg. 36, Fig. 3-6-A, attachment via screws and nuts to “Fixed transversal bars”).
	Modified Lu does not disclose that the crossbar is attached to the second bar by screws.
However, it would have been obvious to one skilled in the art before the effective filing date to modify the attachment to the second bar by screws in order to keep the bars fixed with respect to one another when a sample is present in the bars. This would cause easier transportation of the entire crossbar-bars construct so that the samples second bar did not move during transportation and cause strain on the sample.
Additionally, regarding the “attached to the second bar by screws” limitation, absent unexpected results, integration of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(B).
Regarding claim 8, Lu discloses the first bar (annotated Fig. 2B or paragraph [0053]) and the second bar (annotated Fig. 2B or paragraph [0052]).
Lu does not disclose two crossbars attached substantially perpendicularly to both the first bar and the second bar to form the crossbar-bars construct, wherein the first bar and the second bar are kept at fixed positions by the two crossbars for lifting the crossbars-bars construct out of the bioreactor or inserting the crossbars-bars construct into the bioreactor.
Beca discloses two crossbars (pg. 36, Fig. 3-6-A, “side rails” or middle rail “linear guide rail”) attached substantially perpendicularly (pg. 36, Fig. 3-6-A or Fig. 3-6-B) to both the first bar (pg. 36, Fig. 3-6-A, “Fixed transversal bars”) and the second bar (pg. 36, Fig. 3-6-A, “Moving transversal bars”) to form a crossbar-bars construct (pg. 36, Fig. 3-6-A); and inserting (before Fig. 3-6-A on pg. 36 and after Fig. 3-7 on pg. 37) the crossbar-bars construct (pg. 36, Fig. 3-6-A) into the bioreactor (Fig. 3-7 on pg. 37).
In the analogous art of mechanobiological stimulation bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the bars of modified Lu with a reinforcing crossbar of Beca in order to help keep the transversal bars in the correct location when a sample is being cyclically strained in the clamps on the bars. This would stop the sample from being shifted in non-axial directions (pg. 37, last paragraph, “cross bar”).
Regarding the limitation “wherein the first bar and the second bar are kept at fixed positions by the two crossbars”, it would have been obvious to one skilled in the art before the effective filing date to modify the bars of modified Lu with the reinforcing crossbars of Beca in order to keep the bars fixed with respect to one another when a sample is present in the bars. This would cause easier transportation of the entire crossbar-bars construct so that the samples second bar did not move during transportation and cause strain on the sample.
Additionally, regarding this “fixed positions” limitation, absent unexpected results, integration of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(B).
Regarding the phrase “for lifting the crossbar-bars construct out of the bioreactor or inserting the crossbar-bars construct into the bioreactor”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Lu would be fully capable of operating in this manner given the crossbar-bars construct of modified Lu. Additionally, regarding the limitation, making parts separable or removable would be obvious. MPEP § 2144.04(V)(C).
Regarding claim 9, Lu discloses the first bar (annotated Fig. 2B or paragraph [0053]) and the second bar (annotated Fig. 2B or paragraph [0052]).
Lu does not disclose that each of the two crossbars attaches substantially perpendicularly to a position near an end of the first bar and a position near an end of the second bar.
Beca discloses that each of the two crossbars attaches (pg. 36, Fig. 3-6-A, “side rails” or middle rail “linear guide rail”) substantially perpendicularly (pg. 36, Fig. 3-6-B) to a position near an end of the first bar (pg. 36, Fig. 3-6-A, “Fixed transversal bars”) and a position near an end of the second bar (pg. 36, Fig. 3-6-A, “Moving transversal bars”).
In the analogous art of mechanobiological stimulation bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the structure of the bioreactor of modified Lu with the position and orientation of the crossbars of Beca in order to not have the crossbars get in the way of the culture scaffold for ease of handling the culture scaffold.
Regarding claim 10, Lu discloses the first bar (annotated Fig. 2B or paragraph [0053]) and the second bar (annotated Fig. 2B or paragraph [0052]).
Lu does not disclose that each of the first bar and the second bar has at least an oval hole.
Beca discloses that the first bar has an oval hole (pg. 36, Fig. 3-6-B “moving clamp” and pg. 34, Fig. 3-4 “adjustable clamps”).
	In the analogous art of mechanobiological stimulation bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the first bar and second bar of modified Lu with the oval hole of Beca in order to have some leeway and adjustability in setup of the bioreactor (in comparison to a circular hole).
Regarding the limitation “and the second bar has at least an oval hole”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B). In addition, according to MPEP § 2144.04(V)(D), adjustability of a part is not a patentable advance.
Regarding claim 11, Lu discloses the first bar (annotated Fig. 2B or paragraph [0053]) and the second bar (annotated Fig. 2B or paragraph [0052]).
Lu does not disclose wherein each of the first bar and the second bar has two oval holes.
Beca discloses that the first bar has two oval holes (pg. 36, Fig. 3-6-B “moving clamp” and pg. 34, Fig. 3-4 “adjustable clamps”).
In the analogous art of mechanobiological stimulation bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the first bar and second bar of modified Lu with the oval holes of Beca in order to have some leeway and adjustability in setup of the bioreactor (in comparison to circular holes).
Regarding the limitation “and the second bar has at two oval holes”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B). In addition, according to MPEP § 2144.04(V)(D), adjustability of a part is not a patentable advance.
Regarding claim 12, Lu discloses the first bar (annotated Fig. 2B or paragraph [0053]) and the second bar (annotated Fig. 2B or paragraph [0052]).
Lu does not disclose that each of the first bar and the second bar has two oval holes positioned at both ends of the first bars and the second bars respectively.
Beca discloses that the first bar has two oval holes (pg. 36, Fig. 3-6-B “moving clamp” and pg. 34, Fig. 3-4 “adjustable clamps”).
In the analogous art of mechanobiological stimulation bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the first bar and second bar of modified Lu with the oval holes of Beca in order to have some leeway and adjustability in setup of the bioreactor (in comparison to circular holes).
	Regarding the limitation “and the second bar has at two oval holes”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B). In addition, according to MPEP § 2144.04(V)(D), adjustability of a part is not a patentable advance.
	Regarding the limitation “positioned at both ends of the first bars and the second bars respectively” it would have been obvious to one skilled in the art before the effective filing date to modify the placement of the oval holes so that all the samples could have a synchronized prestrain so that all samples experienced the same amount of tension before being subjected to the loading profile (Beca, pg. 34, middle paragraph).
Regarding claim 18, Lu discloses that the bioreactor chamber (annotated Fig. 2B, above) is in a shape of a rectangular box (annotated Fig. 2B, above and Fig. 6A, above).
Regarding claim 20, Lu discloses a lid (paragraph [0073] or Figs. 14A-C) for the bioreactor chamber (annotated Fig. 2B, above).
Lu does not disclose that the lid contains holes for allowing air in and out of the bioreactor chamber.
Beca discloses that the lid (pg. 35, “top of the case”) contains holes (pg. 35, “two holes”) for allowing air in and out (pg. 35, “venting cap filter”) of the bioreactor chamber (Fig. 3-7, with “Bioreactor venting filters”).
In the analogous art of mechanobiological stimulation bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the lid of the bioreactor chamber of modified Lu to have air holes as in Beca in order to allow the cells on the bioreactor to be able to grow at the correct gases levels, especially that of oxygen and carbon dioxide.
Regarding claim 21, Lu discloses a chamber (paragraph [0052], “a bioreactor device configured to house the biological sample” and paragraph [0192]).
Lu does not disclose a reseeding chamber, wherein the reseeding chamber is capable of housing the crossbar-bars construct.
Beca discloses a reseeding chamber (pg. 36, Fig. 3-6-B, four wellplates “Well plate (x4)”)), wherein the reseeding chamber (pg. 36, Fig. 3-6-B, four wellplates “Well plate (x4)”) is capable of housing the crossbar-bars construct (pg. 36, Fig. 3-6-A and pg. 32, last paragraph).
In the analogous art of mechanobiological stimulation bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the chamber of modified Lu with the reseeding chamber of Beca in order to house the crossbar-bars construct in the bioreactor so that cells can be growth using the crossbar-bars construct as mechanical stimulation.
Regarding the phrase “capable of housing the crossbar-bars construct” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Lu would be fully capable of operating in this manner given the crossbar-bars construct and the housing of modified Lu. 
Regarding claims 31-32, modified Lu teaches the bioreactor of claim 1 (see claim 1 rejection) and Lu discloses a method comprising seeding cells onto a scaffold (paragraph [0088]). 
Regarding claim 33, modified Lu teaches the separate bioreactor and complementary reseeding chamber system of claim 21 (see claim 21 rejection) and Lu discloses a method comprising seeding cells onto a scaffold (paragraph [0088]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2012/0100602) in view of Beca (“A Platform for High-throughput Mechanobiological Stimulation of Engineered Microtissues”), as applied to claim 3 and claim 8, further in view of Cao (US 2010/0197020).
Regarding claim 13, Lu does not disclose that a knob is installed on the crossbar.
Beca discloses the crossbar (Beca, pg. 36, Fig. 3-6-A, “side rails” or middle rail “linear guide rail”).
In the analogous art of mechanobiological stimulation bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the bars of modified Lu with a reinforcing crossbar of Beca in order to help keep the transversal bars in the correct location when a sample is being cyclically strained in the clamps on the bars. This would stop the sample from being shifted in non-axial directions (pg. 37, last paragraph, “cross bar”).
Modified Lu does not disclose a knob.
Cao discloses a knob (Fig. 12).
In the analogous art of tissue engineering, it would have been obvious to one skilled in the art before the effective filing date to modify the crossbar of modified Lu with the knob of Cao in order to more easily grasp the crossbar by hand.
Regarding claim 14, Lu does not disclose that a knob is installed on each of the two crossbars, and the knob allows the crossbar-bars construct to be held to be lifted out of the bioreactor chamber or inserted back into the bioreactor chamber.
Beca discloses the crossbar (Beca, pg. 36, Fig. 3-6-A, “side rails” or middle rail “linear guide rail”) and inserting (before Fig. 3-6-A on pg. 36 and after Fig. 3-7 on pg. 37) the crossbar-bars construct (pg. 36, Fig. 3-6-A) into the bioreactor (Fig. 3-7 on pg. 37).
In the analogous art of mechanobiological stimulation bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the bars of modified Lu with a reinforcing crossbar of Beca in order to help keep the transversal bars in the correct location when a sample is being cyclically strained in the clamps on the bars. This would stop the sample from being shifted in non-axial directions (pg. 37, last paragraph, “cross bar”).
Cao discloses knobs (Fig. 12).
Regarding the limitation that a knob is installed on each of the two crossbars, it would have been obvious to one skilled in the art before the effective filing date to modify the crossbar of modified Lu with the knobs of Cao in order to more easily grasp the crossbar by hand.
Regarding the limitation “and the knob allows the crossbar-bars construct to be held to be lifted out of the bioreactor chamber or inserted back into the bioreactor chamber” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Lu would be fully capable of operating in this manner given the knob of Cao. In addition, making parts separable or removable would be obvious. MPEP § 2144.04(V)(C).

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2012/0100602) in view of Beca (“A Platform for High-throughput Mechanobiological Stimulation of Engineered Microtissues”), as applied to claim 1, further in view of Yoo (US 2006/0239981).
Regarding claim 15, Lu discloses that a scaffold (paragraph [0074]) securing member (paragraph [0074] “clamp design”) is installed (paragraph [0055]) on the first bar (annotated Fig. 2B or paragraph [0053]) and the second bar (annotated Fig. 2B or paragraph [0052]) respectively to form a pair facing each other (Fig. 6A).
Assuming arguendo, that the scaffold securing member of Lu is deemed not to disclose the limitation, Beca discloses the limitation (Beca, pg. 48, Fig. 4-2 or pg. 53, Fig. 4-5).
In the analogous art of mechanobiological stimulation bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the first and second bars of modified Lu to have a scaffold securing member of Beca in order to hold the scaffold tightly during the mechanical, cyclic loading of the bioreactor.
In addition, assuming arguendo, that the scaffold securing member of Lu or Beca is deemed not to disclose the limitation, Yoo discloses that a scaffold (Fig. 2, elements 21) securing member (Fig. 2, elements 22 and 23 “connecting points”) is installed on the first bar (Fig. 2, element 11) and the second bar (Fig. 2, element 10) respectively to form a pair facing each other (Fig. 2). 
In the analogous art of cyclically stretching bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the first and second bars of modified Lu to have a scaffold securing member of Yoo in order to hold the scaffold tightly during the mechanical, cyclic loading of the bioreactor.
Regarding claim 16, Lu discloses the first bar (annotated Fig. 2B or paragraph [0053]) and the second bar (annotated Fig. 2B or paragraph [0052]).
Lu does not disclose wherein a number of scaffold securing members are installed on the first bar and the second bar respectively.
Beca discloses this limitation (Beca, pg. 36, Fig. 3-6; pg. 48, Fig. 4-2; and pg. 53, Fig. 4-5).
In the analogous art of mechanobiological stimulation bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the first and second bars of modified Lu to have the numerous scaffold securing members of Beca in order to hold multiple scaffolds tightly during the mechanical, cyclic loading of the bioreactor.
Assuming arguendo that the connecting points of modified Lu do not meet the limitation of a number of scaffold securing members installed on the first bar and the second bar, Yoo discloses that a number of scaffold (Fig. 2, elements 21) securing members (Fig. 2, elements 22 and 23 “connecting points”) are installed on the first bar (Fig. 2, element 11) and the second bar (Fig. 2, element 10) respectively.
In the analogous art of cyclically stretching bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the first and second bars of modified Lu to have the numerous scaffold securing members of Yoo in order to hold multiple scaffolds tightly during the mechanical, cyclic loading of the bioreactor.
Regarding claim 17, Lu does not disclose that the scaffold securing members include a tab.
Beca discloses that the scaffold securing members include a tab (Fig. 3-4 “substrate clamp”).
In the analogous art of mechanobiological stimulation bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the scaffold securing members of modified Lu with the tab of Beca in order to easily manage or tighten the scaffold securing member by hand or with a hand tool.
Regarding claim 19, Lu discloses that the second groove (annotated Fig. 2B, above) is connected to a motor (paragraph [0077]) and also discloses a “displacement profile” which can vary the frequency of displacement (paragraph [0104]).
Assuming arguendo that Lu does not disclose that the motor is capable of applying a cyclic load to the second groove, Yoo discloses that the motor (paragraphs [0011] and [0014]) is capable of applying a cyclic load (paragraph [0007] and [0014]).
In the analogous art of cyclically stretching bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the motor of Lu to apply a cyclic load of Yoo in order to mechanically stimulate the cells in the bioreactor, resulting in stronger muscle constructs.
Regarding the limitation “wherein the motor is capable of applying a cyclic load to the second groove”, modified Lu teaches all claimed structures, as well as the function of applying a cyclic load.

Claims 22-30 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2012/0100602) in view of Beca (“A Platform for High-throughput Mechanobiological Stimulation of Engineered Microtissues”), as applied to claims 3 and 21, further in view of Thermo Scientific (“Thermo Scientific Microplates Guide”).
Regarding claim 22, Lu discloses a chamber (paragraph [0052], “a bioreactor device configured to house the biological sample” and paragraph [0192]).
Lu does not disclose that the reseeding chamber comprises dividers attached to a bottom of the reseeding chamber.
Beca discloses that the reseeding chamber (pg. 36, Fig. 3-6-B, four wellplates “Well plate (x4)”) comprises dividers (pg. 32, “each with two subcompartments”) attached to the bottom (pg. 33, Fig. 3-3 and pg. 36, Fig. 3-6) of the reseeding chamber (pg. 36, Fig. 3-6-B, four wellplates “Well plate (x4)”).
In the analogous art of mechanobiological stimulation bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the chamber of modified Lu with the reseeding chamber with dividers of Beca in order to individually isolate each scaffold from each other, to reduce chances of contamination between each scaffold.
Assuming arguendo, that the reseeding chamber of Beca does not meet the limitation that the reseeding chamber comprises dividers attached to a bottom of the reseeding chamber, Thermo Scientific discloses this limitation (pg. 9, image of “Rectangular Dishes” specifically “4- and 8-Well Formats”).
In the analogous art of cell culture plates, it would have been obvious to one skilled in the art before the effective filing date to modify the reseeding chamber of modified Lu with the reseeding chamber of Thermo Scientific in order to have one wellplate instead of four individual wellplates as the reseeding chamber for the sake of ease of use and not having to handle four individual wellplates when only one wellplate with multiple rectangular wells or sub-compartments would be required.
Regarding claim 23, Lu discloses a chamber (paragraph [0052], “a bioreactor device configured to house the biological sample” and paragraph [0192]).
Lu does not disclose that the dividers are fixedly attached to the bottom of the reseeding chamber.
Beca discloses that the dividers (pg. 32, “each with two subcompartments”) are fixedly attached to the bottom (pg. 33, Fig. 3-3 and pg. 36, Fig. 3-6) of the reseeding chamber (pg. 33, Fig. 3-3 and pg. 36, Fig. 3-6).
In the analogous art of mechanobiological stimulation bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the chamber of modified Lu with the reseeding chamber with dividers of Beca in order to individually isolate each scaffold from each other, to reduce chances of contamination between each scaffold.
Assuming arguendo, that the reseeding chamber of Beca does not meet the limitation that the dividers are fixedly attached to the bottom of the reseeding chamber, Thermo Scientific discloses this limitation (pg. 9, “Rectangular Dishes” specifically “4- and 8-Well Formats”).
In the analogous art of cell culture plates, it would have been obvious to one skilled in the art before the effective filing date to modify the reseeding chamber of modified Lu with the reseeding chamber of Thermo Scientific in order to have one wellplate instead of four individual wellplates as the reseeding chamber for the sake of ease of use and not having to handle four individual wellplates when only one wellplate with multiple rectangular wells or sub-compartments would be required.
	Regarding the limitation “fixedly attached”, integration of parts would have been obvious to one of ordinary skill in the art as a matter of obvious engineering choice. MPEP § 2144.04(V)(B).
Regarding claim 24, Lu discloses a chamber (paragraph [0052], “a bioreactor device configured to house the biological sample” and paragraph [0192]).
Lu does not disclose that the dividers are fixedly attached to the bottom of the reseeding chamber at even intervals.
Beca discloses that the dividers (pg. 32, “each with two subcompartments”) are fixedly attached to the bottom (pg. 33, Fig. 3-3 and pg. 36, Fig. 3-6) of the reseeding chamber (pg. 33, Fig. 3-3 and pg. 36, Fig. 3-6) at even intervals (pg. 33, Fig. 3-3 and pg. 36, Fig. 3-6).
In the analogous art of mechanobiological stimulation bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the chamber of modified Lu with the reseeding chamber with dividers of Beca in order to individually isolate each scaffold from each other, to reduce chances of contamination between each scaffold.
Assuming arguendo, that Beca does not disclose the above limitation, Thermo Scientific discloses that the dividers are fixedly attached to the bottom of the reseeding chamber at even intervals (pg. 9, image of “Rectangular Dishes” specifically “4- and 8-Well Formats”). 
In the analogous art of cell culture plates, it would have been obvious to one skilled in the art before the effective filing date to modify the reseeding chamber of modified Lu with the reseeding chamber of Thermo Scientific in order to have one wellplate instead of four individual wellplates as the reseeding chamber for the sake of ease of use and not having to handle four individual wellplates when only one wellplate with multiple rectangular wells or sub-compartments would be required. Even interval dividers would be advantageous to fit similarly sized scaffolds, rather than scaffolds of different sizes in a bioreactor with limited space.
Regarding the limitation “fixedly attached”, integration of parts would have been obvious to one of ordinary skill in the art as a matter of obvious engineering choice. MPEP § 2144.04(V)(B).
Regarding claim 25, Lu discloses a chamber (paragraph [0052], “a bioreactor device configured to house the biological sample” and paragraph [0192]).
Lu does not disclose that the dividers form separate compartments inside the reseeding chamber.
Beca discloses that the dividers (pg. 32, “each with two subcompartments”) form separate compartments (pg. 33, Fig. 3-3 and pg. 36, Fig. 3-6) inside the reseeding chamber (pg. 33, Fig. 3-3 and pg. 36, Fig. 3-6).
In the analogous art of mechanobiological stimulation bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the chamber of modified Lu with the reseeding chamber with dividers of Beca in order to individually isolate each scaffold from each other, to reduce chances of contamination between each scaffold.
Assuming arguendo, that Beca does not disclose the above limitation, Thermo Scientific discloses that the dividers form separate compartments inside the reseeding chamber (pg. 9, image of “Rectangular Dishes” specifically “4- and 8-Well Formats”).
In the analogous art of cell culture plates, it would have been obvious to one skilled in the art before the effective filing date to modify the reseeding chamber of modified Lu with the reseeding chamber of Thermo Scientific in order to have one wellplate instead of four individual wellplates as the reseeding chamber for the sake of ease of use and not having to handle four individual wellplates when only one wellplate with multiple rectangular wells or sub-compartments would be required. Additionally, separate compartments would reduce chances of contamination between scaffolds.
Regarding claim 26, Lu does not disclose that the dividers are plastic dividers. 
Thermo Scientific discloses that the dividers (pg. 9, image of “Rectangular Dishes” specifically “4- and 8-Well Formats”) are plastic dividers (pg. 6, “polystyrene” or “polypropylene”).
In the analogous art of cell culture plates, it would have been obvious to one skilled in the art before the effective filing date to modify the reseeding chamber of modified Lu with the reseeding chamber of Thermo Scientific in order to have one wellplate instead of four individual wellplates as the reseeding chamber for the sake of ease of use and not having to handle four individual wellplates when only one wellplate with multiple rectangular wells or sub-compartments would be required. Additionally, some plastic dividers can be autoclaved for sterility between bioreactor runs (such as polypropylene).
Regarding claim 27, Lu does not disclose that there are three to eight dividers.
Thermo Scientific discloses that there are three to eight dividers (pg. 9, image of “Rectangular Dishes” specifically “4- and 8-Well Formats”).
In the analogous art of cell culture plates, it would have been obvious to one skilled in the art before the effective filing date to modify the reseeding chamber of modified Lu with the reseeding chamber of Thermo Scientific in order to have one wellplate instead of four individual wellplates as the reseeding chamber for the sake of ease of use and not having to handle four individual wellplates when only one wellplate with multiple rectangular wells or sub-compartments would be required.
Regarding claim 28, modified Lu teaches the bioreactor of claim 3 (see claim 3 rejection) and the bioreactor chamber (Figs. 2A-2B).
Lu does not disclose that the bioreactor chamber comprises dividers attached to a bottom of the bioreactor chamber.
	Thermo Scientific discloses dividers (pg. 9, image of “Rectangular Dishes” specifically “4- and 8-Well Formats”).
In the analogous art of cell culture plates, it would have been obvious to one skilled in the art before the effective filing date to modify the reseeding chamber of modified Lu with the reseeding chamber of Thermo Scientific in order to have one wellplate instead of four individual wellplates as the reseeding chamber for the sake of ease of use and not having to handle four individual wellplates when only one wellplate with multiple rectangular wells or sub-compartments would be required.
	Regarding the limitation “dividers attached to a bottom of the bioreactor chamber”, it would have been obvious to one skilled in the art before the effective filing date to modify dividers to be attached to a bottom of the bioreactor chamber in order to create separate culturing spaces and conditions for each distinct sample to be stretched in the bioreactor chamber. In addition, regarding the limitation “[a]n integrated bioreactor and reseeding chamber system”, absent unexpected results, integration of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(B).
Regarding claim 29, Lu discloses the bioreactor chamber (Figs. 2A-2B).
Lu does not disclose that the dividers are fixedly attached to the bottom of the bioreactor chamber.
Thermo Scientific discloses the dividers (pg. 9, image of “Rectangular Dishes” specifically “4- and 8-Well Formats”).
In the analogous art of cell culture plates, it would have been obvious to one skilled in the art before the effective filing date to modify the reseeding chamber of modified Lu with the reseeding chamber of Thermo Scientific in order to have one wellplate instead of four individual wellplates as the reseeding chamber for the sake of ease of use and not having to handle four individual wellplates when only one wellplate with multiple rectangular wells or sub-compartments would be required.
	Regarding the limitation “wherein the dividers are fixedly attached to a bottom of the bioreactor chamber”, modified Lu teaches all the claimed structural components. It would have been obvious to one skilled in the art before the effective filing date to modify dividers to be fixedly attached to a bottom of the bioreactor chamber in order to create separate culturing spaces and conditions for each distinct sample to be stretched in the bioreactor chamber.
Regarding claim 30, Lu discloses the bioreactor chamber (Figs. 2A-2B).
Lu does not disclose that the dividers form separate compartments inside the bioreactor chamber.
Thermo Scientific discloses the dividers form separate compartments (pg. 9, image of “Rectangular Dishes” specifically “4- and 8-Well Formats”).
In the analogous art of cell culture plates, it would have been obvious to one skilled in the art before the effective filing date to modify the reseeding chamber of modified Lu with the reseeding chamber of Thermo Scientific in order to have one wellplate instead of four individual wellplates as the reseeding chamber for the sake of ease of use and not having to handle four individual wellplates when only one wellplate with multiple rectangular wells or sub-compartments would be required.
	Regarding the limitation “wherein the dividers form separate compartments inside the bioreactor chamber”, modified Lu teaches the structural components. It would have been obvious to one skilled in the art before the effective filing date to modify dividers to be fixedly attached to a bottom of the bioreactor chamber in order to create separate culturing spaces and conditions for each distinct sample to be stretched in the bioreactor chamber.
Regarding claim 34, Modified Lu teaches the separate bioreactor and complementary reseeding chamber system of claim 22 (see claim 22 rejection) and Lu discloses a method comprising seeding cells onto a scaffold (paragraph [0088]).
Regarding claim 35, Modified Lu teaches the integrated bioreactor and reseeding chamber system of claim 28 (see claim 28 rejection) and Lu discloses a method comprising seeding cells onto a scaffold (paragraph [0088]).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2012/0100602) in view of Beca (“A Platform for High-throughput Mechanobiological Stimulation of Engineered Microtissues”), as applied to claim 33, further in view of Christ (US 2013/0197640).
Regarding claim 36, Lu discloses the first bar (annotated Fig. 2B or paragraph [0053]) and the second bar (annotated Fig. 2B or paragraph [0052]) of the bioreactor (abstract); and sliding the second groove (annotated Fig. 2B, above) to stretch (paragraphs [0049] and [0052]) the scaffold (paragraph [0069]); seeding a scaffold (paragraph [0088]); and securing the scaffold (paragraph [0055]).
Lu does not disclose securing the scaffold having a bottom side and a top side; seeding the top side of the scaffold; the crossbar-bar construct; moving the crossbar-bar construct with the scaffold from the bioreactor to the reseeding chamber; turning the crossbar-bar construct with the scaffold upside down in the reseeding chamber; seeding the bottom side of the scaffold; and moving back the crossbar-bar construct with the scaffold to the bioreactor.
Beca discloses securing a scaffold having a bottom side and a top side (pg. 48, Fig. 4-2 or pg. 53, Fig. 4-5), seeding the top side of the scaffold (pg. 75, first paragraph), and the crossbar-bar construct (pg. 36, Fig. 3-6-A).
In the analogous art of mechanobiological stimulation bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the bars of modified Lu with a reinforcing crossbar of Beca in order to help keep the transversal bars in the correct location when a sample is being cyclically strained in the clamps on the bars. This would stop the sample from being shifted in non-axial directions (pg. 37, last paragraph, “cross bar”).	
	Christ discloses seeding the bottom side of the scaffold (paragraph [0072]).
	In the analogous art of tissue engineered muscle repair, it would have been obvious to one skilled in the art before the effective filing date to modify the method of modified Lu with the seeding of cells on either side of the scaffold of Christ in order to have a uniform distribution of cells on the scaffold.
	Regarding the limitations “moving the crossbar-bar construct with the scaffold from the bioreactor to the reseeding chamber” and “moving back the crossbar-bar construct with the scaffold to the bioreactor” it would have been obvious to one skilled in the art before the effective filing date to modify the placement of the crossbar-bar construct with the scaffold to and from the bioreactor as well as to and from the reseeding chamber in order to either seed the scaffolds or apply a strain to the scaffolds.
	Regarding the limitation “turning the crossbar-bar construct with the scaffold upside down in the reseeding chamber” it would have been obvious to one skilled in the art before the effective filing date to modify the upside-down placement of the crossbar-bar construct with the scaffold in the reseeding chamber in order to seed both sides of the scaffold. An example of this method is in Christ, where each scaffold was flipped to allow the seeding of the second side (Christ, paragraph [0072]).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2012/0100602) in view of Beca (“A Platform for High-throughput Mechanobiological Stimulation of Engineered Microtissues”) and Thermo Scientific (“Thermo Scientific Microplates Guide”) as applied to claim 35, further in view of Christ (US 2013/0197640).
Regarding claim 37, Lu discloses the first bar (annotated Fig. 2B or paragraph [0053]) and the second bar (annotated Fig. 2B or paragraph [0052]) of the bioreactor (abstract); sliding the second groove (annotated Fig. 2B, above) to stretch (paragraphs [0049] and [0052]) the scaffold (paragraph [0069]); seeding a scaffold (paragraph [0088]); and securing the scaffold (paragraph [0055]).
Lu does not disclose securing a scaffold having a bottom side and a top side; seeding the top side of the scaffold; the crossbar-bar construct; flipping the crossbar-bar construct with the scaffold upside down in the bioreactor chamber; and seeding the bottom side of the scaffold.
Beca discloses securing a scaffold having a bottom side and a top side (pg. 48, Fig. 4-2 or pg. 53, Fig. 4-5), seeding the top side of the scaffold (pg. 75, first paragraph), and the crossbar-bar construct (pg. 36, Fig. 3-6-A).
In the analogous art of mechanobiological stimulation bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the bars of modified Lu with a reinforcing crossbar of Beca in order to help keep the transversal bars in the correct location when a sample is being cyclically strained in the clamps on the bars. This would stop the sample from being shifted in non-axial directions (pg. 37, last paragraph, “cross bar”).
Modified Lu does not disclose flipping the crossbar-bar construct with the scaffold upside down in the bioreactor chamber; and seeding the bottom side of the scaffold.
Christ discloses seeding the bottom side of the scaffold (paragraph [0072]).
In the analogous art of tissue engineered muscle repair, it would have been obvious to one skilled in the art before the effective filing date to modify the method of modified Lu with the seeding of cells on either side of the scaffold of Christ in order to have a uniform distribution of cells on the scaffold.
	Regarding the limitation “flipping the crossbar-bar construct with the scaffold upside down in the bioreactor chamber” it would have been obvious to one skilled in the art before the effective filing date to modify the cross-bar bar construct with the scaffold to be able to be flipped upside down in the bioreactor chamber in order to cultivate cells on either side of the scaffold while in the bioreactor chamber. An example of this method is in Christ, where each scaffold was flipped to allow the seeding of the second side (Christ, paragraph [0072]).


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 31 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kurpinski. “Mechanical Stimulation of Stem Cells Using Cyclic Uniaxial Strain” – This reference discloses an additional bioreactor that uses cyclic uniaxial strain.
Cohen (US 10,071,185) – This patent describes uniaxial stretching and strain (col. 36, lines 5-18) while seeding both sides of a scaffold (col. 27, lines 38-58). The scaffold is also detachable from the culture unit (col. 35, lines 50-67).

Response to Arguments
	Applicant’s arguments filed on May 31, 2022 with respect to the claims have been fully considered but are not persuasive in view of the new grounds of rejection.

	Reseeding cells on both sides of a scaffold by flipping the scaffold has been known in the prior art (see Cohen or Christ). A symmetrical crossbar is also known in the prior art (see Beca). Knobs in bioreactors have also been disclosed (see Cao) and are commonplace for handling items by hand (such as a doorknob for a door).

Regarding the arguments against Lu’s lack of a crossbar, Beca discloses the crossbar. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799